Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on March 15, 2019.
Information Disclosure Statement filed on 10/23/2020 has been considered by the examiner.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-13, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Chalakudi et al. US Publication No. 2019/0057379 A1 (admitted prior art).

As per claim 1, Chalakudi discloses: 
A communication system, comprising: 
a communications interface; a processor coupled to the communications interface, (Chalakudi, Fig. 1:104);
a computer readable medium coupled with the processor, the computer readable medium comprising processor-executable instructions that include, (Chalakudi, [0015]);  
instructions that send electronic content via the communications interface to a receiving communication device, (Chalakudi, [0014] and [0015]) where the data file transfer is disclosed;
instructions that generate a timestamp that is associated with the sending of electronic content; instructions that cause the timestamp to be written as an electronic record in a content transfer ledger, (Chalakudi, [0016]), where each block of data is linked to the previous block and may include a timestamp. Also it is disclosed that blockchain may serve as an immutable log for data file transfers and related communications. The log is the electronic record as claimed;
instructions that provide file transfer parameters associated with the electronic content to the receiving communication device, wherein the file transfer parameters enable the receiving communication device to retrieve the timestamp from the content transfer ledger as part of validating the electronic content, (Chalakudi, [0023]-[0025]) where the metadata for a given file transfer may include timestamp along with other information. The metadata is included in the acknowledgement of the file transfer. Also, it discloses that nodes of blockchain may add data to blockchain in response to API call that invoke a smart contract on blockchain which the smart 

As per claim 9, Chalakudi discloses: 
A non-transitory computer readable medium comprising instructions stored therein which, when executed by a processor, the instructions comprising: 
instructions that send electronic content to a receiving communication device via a communication network, (Chalakudi, [0014] and [0015]) where the data file transfer is disclosed;
instructions that generate a timestamp that is associated with the sending of electronic content; instructions that cause the timestamp to be written as an electronic record in a content transfer ledger, (Chalakudi, [0016]), where each block of data is linked to the previous block and may include a timestamp. Also it is disclosed that blockchain may serve as an immutable log for data file transfers and related communications. The log is the electronic record as claimed; 
instructions that provide file transfer parameters associated with the electronic content to the receiving communication device, wherein the file transfer parameters enable the receiving communication device to retrieve the timestamp from the content transfer ledger as part of validating a provenance and authenticity of the electronic content, (Chalakudi, [0023]-[0025]) where the metadata for a given file transfer may include timestamp along with other information. The metadata is included in the acknowledgement of the file transfer. Also, it discloses that nodes of blockchain may add data to blockchain in response to API call that invoke a smart contract on 

As per claim 15, Chalakudi discloses:
A method, comprising: 
transferring electronic content from a sending communication device, (Chalakudi, [0014] and [0015]) where the data file transfer is disclosed; 
generating, at the sending communication device, a timestamp that is associated with the transfer of electronic content from the sending communication device; 
causing the timestamp to be written as an electronic record in computer memory as part of a content transfer ledger; (Chalakudi, [0016]), where each block of data is linked to the previous block and may include a timestamp. Also it is disclosed that blockchain may serve as an immutable log for data file transfers and related communications. The log is the electronic record as claimed;
providing file transfer parameters associated with the transfer of electronic content from the sending device to one or more receiving communication devices, wherein the file transfer parameters enable the one or more receiving communication devices to retrieve the timestamp from the content transfer ledger as part of validating the electronic content, (Chalakudi, [0023]-[0025]) where the metadata for a given file transfer may include timestamp along with other information. The metadata is included in the acknowledgement of the file transfer. Also, it discloses that nodes of blockchain may add data to blockchain in response to API call that invoke a smart contract on 

As per claims 2, 10 and 16, Chalakudi further discloses:
wherein the instructions further include: instructions that retrieve an encryption key; instructions that apply a cryptographic operation to the electronic content to generate a message digest; instructions that sign the message digest with the encryption key to generate an identity signature for the electronic content; and instructions that cause the identity signature to be written to the content transfer ledger, (Chalakudi, [0019]).

As per claims 3 and 11, Chalakudi further discloses:
wherein the encryption key comprises a private encryption key and wherein the cryptographic operation comprises a cryptographic hash, (Chalakudi, [0016] and [0022]). 

As per claims 4 and 12, Chalakudi further discloses:
wherein the instructions that provide the file transfer parameters further provide the receiving communication device with information that describes the cryptographic hash, (Chalakudi, [0013]:7-17 and [0022]).

As per claims 5, and 13, Chalakudi further discloses:
wherein the instructions further include: instructions that provide a public key to the receiving communication device as part of the file transfer parameters, (Chalakudi, [0021]).

As per claim 8, Chalakudi further discloses:
wherein the content transfer ledger comprises a distributed ledger and wherein the electronic record is written to the content transfer ledger with reference to a previously-written electronic record thereby causing the electronic record to become an immutable entry in the content transfer ledger, (Chalakudi, [0059]).

As per claim 17, Chalakudi further discloses:
wherein the encryption key comprises a private encryption key, wherein the cryptographic operation comprises a cryptographic hash, and wherein the method further comprises: (Chalakudi, [0016] and [0022]);
providing a public key to the one or more receiving communication devices as part of the file transfer parameters, (Chalakudi, [0021]);
providing information that describes the cryptographic hash to the one or more receiving communication devices as part of the file transfer parameters, (Chalakudi, [0013]:7-14 and [0022]).

As per claim 20, Chalakudi further discloses:
wherein the content transfer ledger comprises a distributed ledger, the method further comprising: validating content of the electronic record prior to causing the electronic record to be written to the content transfer ledger, (Chalakudi, [0072]);
causing the electronic record to reference a previously-written electronic record in the content transfer ledger thereby causing the electronic record to become an immutable entry in the content transfer ledger, (Chalakudi, [0059]).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chalakudi et al. US Publication No. 2019/0057379 A1 in view of Belgaide et al US Patent No. 8,024,563 B1.

As per claims 6 and 18, Chalakudi does not specifically disclose:
wherein the instructions further include: instructions that packetize the file transfer parameters; instructions that encrypt the packetized file transfer parameters; and instructions that push the encrypted packetized file transfer parameters to the receiving communication device.
However, Belgaide discloses;
wherein the instructions further include: instructions that packetize the file transfer parameters; instructions that encrypt the packetized file transfer parameters; and instructions that push the encrypted packetized file transfer parameters to the receiving communication device, (Belgaide, Col. 3:19-22) where the packetized and 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Chalakudi by adding the features of Belgaide so that the data can be packetized and encrypted before transmission for security reasons.

Claims 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chalakudi et al. US Publication No. 2019/0057379 A1 in view of Pidady et al. US Publication No. 2014/0059118 A1.

As per claims 7, 14, and 19, Chalakudi does not specifically disclose:
wherein the electronic content comprises an electronic file and wherein the electronic file is transferred to the receiving communication device via Rich Communication Services (RCS).
However, Pidady discloses:
wherein the electronic content comprises an electronic file and wherein the electronic file is transferred to the receiving communication device via Rich Communication Services (RCS), (Pidady, [0005]) where Rich Communication Services (RCS) is disclosed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Chalakudi by adding the teaching of Pidady to take advantage of Rich Communication Services so that either client or receiver can initiate a file transfer and that the data session with the sender client is always established first, before the receiver session is established.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.